                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF TEXAS
                                    DALLAS DIVISION

VICTORIA ANDERSON,                              §
                                                §
             Plaintiff,                         §
                                                §
v.                                              §        Civil Action No. 3:18-CV-2400-M (BT)
                                                §
TAYLOR FARMS, et al.,                           §
                                                §
             Defendants.                        §


     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND RECOMMENDATION OF
                  THE UNITED STATES MAGISTRATE JUDGE

        The Court has under consideration the Findings, Conclusions, and Recommendation of

 United States Magistrate Judge Rebecca Rutherford dated September 21, 2018. The Court has

 reviewed the Findings, Conclusions, and Recommendation for plain error. Finding none, the Court

 accepts the Findings, Conclusions, and Recommendation of the United States Magistrate Judge.

        IT IS THEREFORE ORDERED that Plaintiff Victoria Anderson’s Complaint should be

 DISMISSED without prejudice for lack of subject matter jurisdiction.

        SO ORDERED this 3rd day of October, 2018.




                                               -1-
